Oliver, Chief Judge:
The merchandise the subject of the appeals for reappraisement enumerated in the attached schedule “A” consists of birch plywood, exported from Finland during the years 1953 and 1954. Counsel for the parties have submitted the said appeals for decision upon written stipulation.
On the agreed facts, I find that export value, as defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determi*368nation of the values of the merchandise involved and that such values were those set forth in column “4” of schedule “A,” packed, less the prorated amounts of the nondutiable charges set forth directly after the description of the merchandise in each instance in said schedule “A.”
Judgment will issue accordingly.